IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-10484
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

DONALD LORRIN CRONN,
also known as Tom Green,
also known as Joe Long,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:93-CR-15-15-Y
                       - - - - - - - - - -

                             May 25, 1999

Before EMILIO M.GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Donald Lorrin Cronn, federal prisoner #12301-77, appeals the

denial of his motion filed pursuant to Fed. R. Civ. P. 60(b).

Cronn argues that the judge who reviewed his motion to vacate his

sentence filed pursuant to 28 U.S.C. § 2255 and the judge who

denied his Rule 60(b) motion for relief from that denial should

have recused themselves.    Cronn’s argument is without merit.     See

Travelers Ins. Co. v. Liljeberg Enterprises, Inc., 38 F.3d 1404,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-10484
                               -2-

1408, 1413 (5th Cir. 1994).   Accordingly, the denial is AFFIRMED,

and all outstanding motions are denied.